Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1-25-19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on the filing date (that of the international case) and the incorporation by reference statement is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not contain a reference to a claim previously set forth as it only depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claims 6, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           The term “substantially free” as recited in claim 9 is subjective as to how much is intended nor does applicants specification set forth any guidelines as to how much “substantially free” encompasses.
           Claim 17 lacks antecedent basis in claim 14 as claim 14 has no “D”.
           The “terpolymer (B)” in claim 6 is not mentioned in claim 6 up until the recitation of “the terpolymer (B)” in line two of claim 6 and thus lacks antecedent basis within claim 6 nor is it clear what “the composition according to claim 6” is intended to encompass.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12 and 14-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572).
The reference abstract of the reference discloses a composition containing 1-90% of polypropylene containing 90-100 mol % propylene units as in present claim 3 (paragraph 141) as in applicants “A” component, 9-98% of a propylene/ethylene/alpha olefin terpolymer “B1”  such as a terpolymer of 7 mol% butene, 17% ethylene and the balance propylene as in present claim 4 (paragraph 1075) or broadly 45-89% propylene, 10-25% ethylene and 0-30% alpha olefin units as in present claim 6 (again see the abstract)  as in applicants “B” component and 0-70% of an ethylene/alpha olefin copolymer “D1” of density 0.850-0.910 as encompasses applicants “C” component. See additive addition at paragraph 333.Regarding claim 8, although a styrene elastomer is present it is disclosed as an impact modifier at paragraph 527 and at a level for which “the amount thereof is not particularly limited”. While a range of 1-40 parts per 100 parts by weight is disclosed, it is based on components “A” and “B” and thus may be present at a level of less than 1 part based on the entire composition, within the metes and bounds of 0.5% of claim 8 even ignoring the fact that the phrase “the amount thereof is not particularly limited” in the reference especially considering that it is not clear how many significant figures are present in the 5000. Note paragraph 422 for tube production, catheters or infusion solution bottles such as would have medical use or films as in claims 11 and 12 and 14. Note paragraph 333 and 416 for acid absorbers as in the acid scavengers of claim 15 as well as heat stabilizers as in applicants antioxidant  and note that they are present at a level at which the macromolecular materials of the composition are present at a level of up to 100%. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have .
           Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572) in view of Klendworth et al. (US 6630544).
           The primary reference is silent regarding metal ion content. However, the secondary reference discloses that metal ions are undesirable in polyolefins as they have a negative impact on color and aging. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to reduce the metal ions to zero in the composition of the primary reference in the expectation of improving color and aging absent any showing of surprising or unexpected results.
Claims 1-9, 11, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kock et al. (US 2013/0253125).
           Claim 13 of Kock discloses a composition containing 55-80% of a crystalline polypropylene matrix, 7.5% to 30% of an elastomeric propylene copolymer, 2.5%-15% of a first polyethylene, 2.5%-15% of a second polyethylene, and 0.0005-1% of an alpha nucleating agent as in applicants’ additive of claim 8. Note paragraph 61 where the elastomeric polypropylene may be a terpolymer of ethylene and butene as in “B” of claim 4 of the application and note paragraph 47 where each of the polypropylenes may be “random”. Note the abstract where the densities of the polyethylenes are in applicants range. The crystalline random propylene copolymer has a comonomer content of 4.0 % or less as in claim 3 at paragraph 40. Note also that an elastomeric propylene polymer having 15%-50% comonomer such as ethylene or butene may be .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kock et al. (US 2013/0253125) in view of Klendworth et al. (US 6630544), both cited and for the reasons set out above.
           The primary reference is silent regarding metal ion content. However, the secondary reference discloses that metal ions are undesirable in polyolefins as they have a negative impact on color and aging. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to reduce the metal ions to zero in the composition of the primary reference in the expectation of improving color and aging absent any showing of surprising or unexpected results.
JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
12-7-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765